Quinn, Chief Judge
(concurring):
Essentially, the problem before us is application of the doctrine of collateral or unilateral estoppel which is part of the larger principle of res judicata. The doctrine was explained by the Court of Appeals of New York in a civil case as follows:
“. . . Where a full opportunity has been afforded to a party to the prior action and he has failed to prove his freedom from liability or to establish liability or culpability on the part of another, there is no reason for permitting him to retry these issues.
“It will be seen, therefore, that the fact that a party has not had his day in court on an issue as against a particular litigant is not decisive in determining whether the defense of res judicata is applicable.
“. . . The unilateral character of the estoppel in such cases is warranted by the policy of the doctrine of res judicata — that there be an end to litigation.
“. . . in determining the applicability of the doctrine of res judicata as a defense, the test to be applied is that of ‘identity of issues.’ ” [Israel v Wood Dolson Company, 1 NY 2d 116, 134 NE 2d 91 (1956).]
The principle of res judicata is applicable in criminal prosecutions as well as in civil proceedings. United States v Hooten, 12 USCMA 339, 30 CMR 339. Logically, therefore, the subsidiary doctrine of unilateral estoppel should be similarly applicable. Although not labelled as such, the form in which we phrased the question on appeal in the Nathan case (12 USCMA 398, 30 CMR 398) indicates that the doctrine has a place in the criminal law. We asked: “Can the Government . . . deny the truth and the validity of what has been judicially determined in a prosecution to which ... [it was a party] ?” And we answered that the “judicial determination” that a particular party is not a member of an alleged conspiracy, “whether in the same or in a separate action,” is binding upon the Government. United States v Nathan, 12 USCMA 398, 399, 30 CMR 398. At the same time, certain difficulties inherent in the doctrine indicate the need to guard against uncritical application. See Thornton, “Further Comment on Collateral Estoppel,” 28 Brooklyn Law Review 250 (1962).
The need for caution leads me to express some reservations about accepting, as the majority do, the general verdict of acquittal in the Wright case (CM 406504), as an irrefutable determination that Wright did not participate in the conspiracy with the accused. The verdict itself does not exclude the possibility that Wright admitted the agreement, but denied the overt act alleged in the specification. See United States v Hooten, supra. Enough of the Wright case is before us to justify examination of the record of trial in that case for the specific issue submitted to and decided by the court-martial. The record there leaves no doubt whatever that the court-martial found Wright was not a conspirator. The overt acts alleged in the conspiracy specification in Wright’s ease were also charged as substantive counts; the court-martial acquitted Wright of conspiracy, but convicted him of three of the four substantive acts.
*193Generally, estoppel is based upon a matter previously determined in a proper judicial proceeding. Had Wright been acquitted before the accused was tried and convicted, the doctrine would be clearly applicable, and the accused’s conviction here would have to be set aside. United States v Nathan, supra. However, Wright was acquitted after the accused’s trial. Until the Wright verdict, the proceedings against the accused were unimpeachable. On what basis, then, can the Wright findings be considered in determining the validity of the accused’s antecedent conviction? If the accused had filed a petition for new trial, Wright’s acquittal certainly constitutes new evidence which would drastically affect the findings in this case and therefore justify granting the petition. Article 73, Uniform Code of Military Justice, 10 USC § 873; United States v Thomas, 3 USCMA 161, 11 CMR 161. However, the matter was considered below by the convening authority and, for all practical, purposes, has become part of the record in this case. Therefore, we may properly disregard form and directly consider the substance of the issue, since there is no doubt about Wright’s acquittal of the conspiracy charge. United States v Webb, 8 USCMA 70, 23 CMR 294. In view of the judicial determination that Wright did not conspire with the accused, the conspiracy charge, which alleges an agreement only between Wright and the accused, becomes a legal impossibility. United States v Nathan, supra. I therefore agree that under the circumstances the charge must be dismissed.